
	
		I
		111th CONGRESS
		2d Session
		H. R. 5308
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Ms. Lee of California
			 (for herself, Mr. Bishop of Georgia,
			 Mr. Meeks of New York,
			 Mr. Conyers,
			 Ms. Corrine Brown of Florida,
			 Ms. Richardson,
			 Mrs. Christensen,
			 Ms. Kilpatrick of Michigan,
			 Mr. Lewis of Georgia,
			 Ms. Moore of Wisconsin,
			 Mr. Towns, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the posthumous promotion of Charles Young
		  to the grade of brigadier general in the United States Army.
	
	
		1.FindingsCongress finds that–—
			(1)Charles Young graduated from the United
			 States Military Academy at West Point in 1889 and received a commission as a
			 second lieutenant, becoming the third African-American cadet to do so;
			(2)in recognition of
			 his actions in leading a squadron of the 10th Cavalry during Pershing’s
			 expedition into Mexico, Charles Young was promoted to Lieutenant Colonel in
			 1917, the first African-American to reach this rank;
			(3)at the beginning
			 of the First World War, Charles Young was the highest ranking African-American
			 serving in the United States Army;
			(4)shortly after the
			 United States entrance into the First World War, Charles Young was medically
			 furloughed as unfit for duty and forced to retire under protest at the rank of
			 colonel;
			(5)after riding 500
			 miles on horseback to demonstrate his fitness in June 1918, Charles Young was
			 reinstated and assigned as military attaché to Liberia;
			(6)among his billets,
			 Charles Young served as Acting Superintendent of Sequoia National Park in
			 California and as commander of Fort Huachuca, Arizona; and
			(7)despite his
			 outstanding service record and dedication to his country, Charles Young was
			 denied the opportunity to receive a promotion through combat command during the
			 First World War solely because of his race.
			2.Posthumous
			 promotion of Charles youngThe
			 President may issue a posthumous commission of brigadier general to Colonel
			 Charles Young, United States Army.
		3.Prohibition of
			 benefitsNo person is entitled
			 to any bonus, gratuity, pay, or allowance because of the provisions of section
			 2.
		
